ITEMID: 001-77420
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF DEBELIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Preliminary objections dismissed (ratione materiae, victim);Violation of Art. 6-1;Remainder inadmissible
JUDGES: Christos Rozakis
TEXT: 4. The applicant, Mr Nedeljko Debelić, is a Croatian national who was born in 1948 and lives in Rab.
5. On 21 December 1998 three individuals, P.M., J.B. and M.C., the owners of a plot of land on the island of Rab, neighbouring another plot of land, allegedly owned by R.Š., instituted proceedings for the determination of land borders (uređenje međa) before the Rab Municipal Court (Općinski sud u Rabu) against R.Š. because there was no agreement among them on the matter.
6. On 31 March 2000 the applicant filed submissions with the court claiming that he should also be a party to these proceedings because already in 1983 he had bought the plot of land in question from R.Š., although he was not immediately entered as the owner in the land registry. However, he had been in possession of that plot of land ever since. By the Rab Municipal Court judgment of 27 December 1991 the applicant was established as the owner and on 6 March 1998 he applied to the same court to enforce that judgment. The enforcement order to register the applicant as the owner of the plot of land in question into the land registry was issued on 12 March 1998.
7. It appears that the Rab Municipal Court did not answer the applicant's request to participate in the proceedings for the determination of the land borders by any formal decision.
8. From the transcript of the hearing held on 11 April 2000 it transpires that Ivan Debelić was present at the hearing as the applicant's legal representative and he repeated his previous request that the land borders be determined.
9. On 1 June 2000 the court carried out an on the spot inquiry. The applicant was present in person and it was stated that the applicant was the successor of R.Š.
10. From the transcript of the inquiry it transpires that the parties could not agree on the determination of the land borders.
11. There was also an expert present at the inquiry who gave his report and on the same date the court adopted a decision determining the land borders. The text of the decision states that the land border among the parties was in dispute. That decision was served on the applicant on 24 December 2002.
12. In 2002 the applicant filed a constitutional complaint concerning the length of the proceedings. On 13 February 2004 the Constitutional Court (Ustavni sud Republike Hrvatske) declared his complaint inadmissible for lack of capacity to conduct legal proceedings, establishing that the applicant had not been a party to the proceedings complained of. The relevant parts of the Constitutional Court's decision no. U-IIIA-668/2002 of 13 February 2004 read as follows:
“2. The present proceedings, conducted before the Rab Municipal Court under the case file no. R.I.25/98, concern determination of the land borders. ...
4. Pursuant to section 69 paragraph 1(2) of the Constitutional Act, the Constitutional Court invited the Rab Municipal Court to file their observations in respect of the constitutional complaint.
In their observations the Rab Municipal Court stated: “Ivan Debelić is not the legal representative of Nedjeljko Debelić in the proceedings concerning determination of land borders which had been instituted before that court under case file no. R.I. 25/98. Nedjeljko Debelić has not filed an application for determination of land borders in these proceedings. Furthermore, Nedjeljko Debelić has not been named the respondent party in these proceedings ...”
13. The relevant part of section 63 of the Constitutional Act on the Constitutional Court (Ustavni zakon o Ustavnom sudu Republike Hrvatske –Official Gazette no. 49/2002 of 3 May 2002; “the Constitutional Court Act”) reads as follows:
“(1) The Constitutional Court shall examine a constitutional complaint even before all legal remedies have been exhausted in cases when a competent court has not decided within a reasonable time a claim concerning the applicant's rights and obligations or a criminal charge against him ...
(2) If the constitutional complaint ... under paragraph 1 of this Section is accepted, the Constitutional Court shall determine a time-limit within which a competent court shall decide the case on the merits...
(3) In a decision under paragraph 2 of this Article, the Constitutional Court shall fix appropriate compensation for the applicant in respect of the violation found concerning his constitutional rights ... The compensation shall be paid from the State budget within a term of three months from the date when the party lodged a request
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
